Citation Nr: 9935010	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  96-01 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for a below-
the-knee amputation of the left leg as a result of surgery 
performed at a Department of Veterans Affairs facility on 
November 9, 1994.


REPRESENTATION

Appellant represented by:	Mary Jo Schrade, Esq.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1954 to March 
1956.

This appeal arises from an August 1995 rating decision of the 
Columbia, South Carolina, Regional Office (RO) that denied 
benefits under 38 U.S.C. § 1151 for a below-the-knee 
amputation of the left leg as a result of surgery performed 
at a Department of Veterans Affairs (VA) facility on November 
9, 1994.  In an October 1997 decision, the Board of Veterans' 
Appeals (Board) denied the veteran's claim.  The veteran 
appealed the denial to the Court of Appeals for Veterans 
Claims (Court) and on April 9, 1999, the Court granted a 
joint motion by the veteran's attorney and the VA General 
Counsel to remand the claim for readjudication.


REMAND

In the joint motion to remand filed with the Court, the 
veteran and the Secretary of Veterans Affairs noted that 
certain medical records, consisting of post-July 1993 VA 
treatment records, had not been made part of the veteran's 
claims file prior to the Board's October 1997 decision.  The 
veteran and the Secretary also indicated that a volume of 
"retired" medical records had not been obtained or reviewed 
in connection with the veteran's claim.  

The Board notes that the veteran's claim was filed prior to 
October 1, 1997. Therefore, the version of 38 U.S.C. § 1151 
that is applicable to this case is the version that existed 
prior to the amendments that apply to claims filed after 
October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, to 
ensure full compliance with due process requirements, and to 
comply with the April 1999 order of the Court, the case is 
REMANDED to the RO for the following:

1.  The RO must obtain all VA treatment records 
relating to the veteran's claim, including 
complete clinical records of the veteran's 
treatment from July 1993 onward.  This should 
include, as specified in the joint motion, 
"nursing notes, doctors' instructions, vital sign 
documentation, outpatient treatment records (and) 
physical therapy records ....for the period from the 
beginning of November through the end of December 
1994."

2.  The RO should obtain and associate with the 
veteran's claims folder the volume of medical 
records described as "retired." 

Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).

Following completion of the above development, the RO should 
review the entire evidentiary record in order to determine if 
the veteran's claim for benefits under 38 U.S.C. § 1151 for a 
below-the-knee amputation of the left leg as a result of 
surgery performed at a VA facility on November 9, 1994 may be 
granted.  If the claim remains denied, the veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and given the opportunity 
to respond.  The case should thereafter be returned to the 
Board for further review, as appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


